Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
	Authroization for this examiner’s amendment was given in an interview with Scott A. Hogan on 06/28/2021. 
	Claims 1 & 11 have been amended as follows, all other claims remain the same as presented on 05/10/2021: 
(Currently amended) A seatbelt buckle assembly configured for attachment to a vehicle seat frame via a fastener, the seatbelt buckle assembly comprising:
a strap;
a buckle attached to one end of the strap;
an aperture formed through an opposite end of the strap;
a sleeve having a first end at the aperture and extending to an opposite second end;
a bracket attached to the second end of the sleeve; and
a spring configured to bias the strap toward a use position when the assembly is attached to the frame,
wherein the fastener passes through the sleeve and applies a clamping force directly to the bracket to attach the assembly to the frame  when the fastener is tightened, and
wherein the spring is retained between the strap and the bracket in the absence of the fastener.
11. (Currently amended) A method of attaching a seatbelt buckle assembly to a vehicle seat frame via a fastener, the method comprising the steps of:
providing a seatbelt buckle assembly comprising a strap, a buckle attached to one end of the strap, and a torsional spring attached to an opposite end of the strap without the aid of the fastener; and
passing the fastener through the strap and through the torsional spring to attach the strap to the frame,
 the step of passing the strap through a gap formed in the frame such that a portion of the strap between the buckle and the opposite end is in the gap during step (b), and
 providing a distance across said gap that is less than a length of the fastener such that the strap cannot be fed through the gap with the fastener passing through the strap and torsional spring.
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the prior art made of record does not show or render obvious a seatbelt buckle assembly with a fastener, a sleeve, and a bracket wherein the fastener passes through a sleeve and the fastener applies a clamping force directly to the bracket. 
	Additionally the prior art made of record does not show or render obvious a method of attaching a seatbelt buckle assembly to a vehicle seat frame via a fastener wherein a portion of the strap passes through a gap in the frame wherein the strap cannot be fed through the gap while the fastener is passing through the strap. 
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
	US 20170259777 A1 teaches a fastener passing through a sleeve but not directly applying a clamping force to a bracket. Additionally a strap passing through a gap is taught however the gap is large enough to fit the fastener through when passed through the strap as well. 
	US 20170174177 A1 teaches a fastener passing through a strap but does not teach a sleeve nor does it teach a bracket directly clamped to the vehicle frame. 
	DE 102008052332 A1 teaches a fastener passing through a sleeve but not directly applying a clamping force to the bracket. It also teaches passing the strap through a gap however the gap is not in the vehicle frame but instead in a different piece. 
	US 20070222272 A1 teaches a fastener passing through a sleeve/bracket however it applies a clamping force to the vehicle frame and the strap rather than directly to the bracket. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL L MESHAKA whose telephone number is (571)272-5693.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on (571)272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAXWELL L MESHAKA/Examiner, Art Unit 3616                                                                                                                                                                                                        


/RUTH ILAN/Primary Examiner, Art Unit 3616